SOMMERVILLE, J.
Plaintiff appeals from, a judgment rejecting his demand for damages for personal injuries alleged to have been inflicted upon him January 21, 1915, about 5 a. m., while he was a passenger on a ferryboat of the defendant company, crossing from the east bank of the Mississippi river to the left bank, at New Orleans. .
The reasons for judgment have been correctly and succinctly stated by the district judge as follows, and they are adopted as the reasons for judgment by this court:
*883“The plaintiff was asleep in the cabin of the ferryboat, about 5 o’clock in the morning. When the boat landed at Algiers, he was awakened by the proper officer, and told to get off. This he refused to do, though it is a custom of the trade for such passengers, to leave at the landing. The officer called two police officers of the city who undertook to compel plaintiff to get off. It is alleged that they exceeded their duty and that the defendant is liable in damages for failure to protect its passengers from the outrages.
“The evidence shows that no outrage was perpetrated; that only sufficient force was used by the officers to compel a sleepy or tired passenger to obey the rules of the company. If plaintiff was hurt, it probably resulted from his own act at being awakened from sleep, and the unnecessary alarm he felt at the vision of the officers.”
The judgment appealed from is affirmed.
O’NIELL, J., dissents on the conclusions of fact.